                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Jeffrey Westerlund,                           )
                                              )
       Plaintiff,                             )
                                              )               Civil Action No. 6:18-1592-RMG
       vs.                                    )
                                              )
Andrew Saul,                                  )
Commissioner of Social Security,              )               ORDER
                                              )
       Defendant.                             )




       Plaintiff brought this action pursuant to 42 U.S .C. § 405(g) to obtain relief from the final

decision of the Commissioner of the Social Security Administration denying his application for

Supplemental Security Income ("SSI") and Disability Insurance Benefits ("DIB"). In accord with

28 U.S.C. § 636(b) and Local Civil Rule 73.02 DSC, this matter was referred to a United States

Magistrate Judge for pretrial handling. The Magistrate Judge issued a Report and

Recommendation ("R & R") on June 11, 2019, recommending that the Commissioner's decision

be affirmed. (Dkt. No. 17). Plaintiff filed objections to the R & R, and the Commissioner filed a

reply (Dkt. Nos. 19, 20).

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de nova

determination of those portions of the R & R to which specific objection has been made, and may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge. 28

U.S .C. § 636(b)(l).


                                                  -1-
        The role of the federal judiciary in the administrative scheme of the Social Security Act is

a limited one. Section 405(g) of the Act provides that "[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive." 42

U.S.C. § 405(g). "Substantial evidence has been defined innumerable times as more than a

scintilla, but less than preponderance." Thomas v. Celebrezze, 331F.2d541, 543 (4th Cir. 1964).

This standard precludes de nova review of factual circumstances that substitutes the Court' s

findings for those of the Commissioner. Vitek v. Finch , 438 F.2d 1157 (4th Cir. 1971).

       Although the federal court's review role is limited, "it does not follow, however, that the

findings of the administrative agency are mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative action."

Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). "[T]he courts must not abdicate their

responsibility to give careful scrutiny to the whole record to assure that there is a sound

foundation for the [Commissioner' s] findings. " Vitek, 438 F.2d at 1157-58.

                                             Discussion

       The Magistrate Judge, in a comprehensive and well-reasoned R & R, addressed each of

the issues now the subject of Plaintiffs objections and concluded that the Commissioner' s final

decision complied with controlling legal standards and was supported by substantial evidence.

The record contains conflicting evidence regarding the degree to which Plaintiffs well-

documented mental and physical impairments prevent him from sustaining work in the

competitive workplace. The Administrative Law Judge ("ALJ") thoughtfully weighed these

conflicting opinions and evidence and concluded that Plaintiff, despite his recognized severe

impairments, retains the residual functional capacity for sedentary work. (Tr. 667-74). This


                                                 -2-
finding recognizes significant work-related impairments, including the incapacity to stand and

walk for more than two hours in an eight hour day and only occasionally lifting more than ten

pounds. 20 C.F.R. § 404.1567(a). Plaintiff accurately notes in his objections record evidence of

a significant history of back surgeries and other physical and mental disorders. These include the

opinions of Plaintiffs treating physician, Dr. Stone, that identify profound limitations in

functioning that the ALJ reasonably found inconsistent with some of Plaintiffs regular

conducted activities of daily living and use of a motorcycle. (Tr. 671 -72). Further, Plaintiffs

history of non-compliance with his diabetic regime, well documented by Dr. Stone, raises

reasonable questions about Dr. Stone's statement that Plaintiff was doing all he could do. (Tr.

672). Multiple examinations conducted by physicians at the request of the Social Security

Administration all recognize significant impairments, but differed on the degree of impact on

Plaintiffs capacity to perform certain essential functions. (Tr. 436-39, 998-1001, 1084-86). In

the final analysis, it is the responsibility of the ALJ to weigh this conflicting evidence and reach a

conclusion regarding the degree to which Plaintiff retains the residual functional capacity to

work. The question before the Court is not whether this Court, handling the matter de nova,

would reach this conclusion, but whether there is substantial evidence in the record to support the

conclusion of the ALJ that Plaintiff retains the residual functional capacity for sedentary work. 1

       This Court agrees with the Magistrate Judge that there is substantial evidence in the

record to support the conclusion of the ALJ in this matter and the decision complies with the


        1
           Plaintiffs date of birth was May 1, 1969, making him now 50 years of age. Assuming
Plaintiff still can not perform his past relevant work, has no transferable skills, and is limited to
performing sedentary work, he is deemed disabled as a "person approaching advanced age" on or
after his 501h birthday under controlling Social Security regulations. 20 C.F.R. Part 404, Subp. P,
App. 2, §§ 201(g), 201.09.

                                                 -3-
standards and requirements of the applicable Social Security statutes, rules and regulations.

Consequently, the Court ADOPTS the R & R of the Magistrate Judge (Dkt. No. 17) as the order

of this Court and AFFIRMS the decision of the Commissioner.

       AND IT IS SO ORDERED.




                                                      United States District Judge




July ~'  2019
Charleston, South Carolina




                                                -4-
